UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FOREST L. FATE, SR.,

                       Plaintiff,

         -vs-

NURSE JULIENNO, MPH, LNA, CCHP, ACA, as the               NOTICE OF MOTION
MEDICAL ADMINISTRATOR at the ROCKLAND
COUNTY CORRECTIONAL FACILITY s/h/a                       Civil No. 19-cv-5519-NSR
NURSE JULIEANNO a/k/a JOULIANA
PETRANKER, SHERIFF FALCO, ED DAY,
COUNTY COMMISSIONER and CORRECT CARE
SOLUTIONS MEDICAL DEPT.,

                       Defendants.



PLEASE TAKE NOTICE:

MOTION BY:                               BARCLAY DAMON, LLP
                                         Attorneys for Defendants
                                         Office and Post Office Address
                                         100 Chestnut Street, Suite 2000
                                         Rochester, New York 14604

DATE, TIME AND PLACE OF HEARING:                                 , 2020 at ____am/pm
                                         Hon. Nelson S. Román
                                         U.S. District Court Judge
                                         United States District Court
                                         Southern District of New York
                                         300 Quarropas Street
                                         White Plains, New York 10601

SUPPORTING PAPERS:                       Declaration of Paul A. Sanders, dated
                                         February 12, 2020 and accompanying
                                         Exhibits, and Memorandum of Law dated
                                         February 12, 2020.

RELIEF DEMANDED:                         An Order dismissing Plaintiff’s Amended
                                         Complaint pursuant to Fed. R. Civ. P. Rule
                                         12(b)(6), and for such other, further, and

                                     1
19793740.1
                                      additional relief as this Court deems just and
                                      proper.

GROUNDS FOR RELIEF:                   Plaintiff’s Amended Complaint fails to state
                                      a cause of action upon which relief can be
                                      granted pursuant to Fed. R. Civ. P. Rule
                                      12(b)(6).

                                      The Amended Complaint fails to allege facts
                                      establishing a municipal policy, custom or
                                      official conduct that amounts to a
                                      Constitutional violation sufficient to state a
                                      cognizable claim pursuant to 42 U.S.C. §
                                      1983 and Monell v. Dep’t of Soc. Servs., 436
                                      U.S. 658 (1978).

                                      For all of the reasons set forth in the
                                      accompanying Memorandum of Law.

DEMAND FOR ANSWERING PAPERS:          Pursuant to this Court’s Memorandum
                                      Endorsement (Dkt. 45), any opposing papers
                                      from Plaintiff shall be served not filed
                                      March 16, 2020; and Defendant’s reply shall
                                      be served March 31, 2020. The parties shall
                                      provide two copies of their respective
                                      motion documents to Chambers on the dates
                                      the documents are served upon their
                                      adversary. Defendant’s counsel will file all
                                      motion documents, including Plaintiff’s
                                      opposition, on the reply date, March 31,
                                      2020.

                                      Note that the failure to respond to this
                                      motion may result in dismissal of the
                                      Amended Complaint and termination of this
                                      action.

DATED:       February 12 , 2020       BARCLAY DAMON LLP


                                      By:    /s/ Paul A. Sanders
                                             Paul A. Sanders

                                      Attorneys for Defendant
                                      Correct Care Solutions
                                  2
19793740.1
                                                       Office and Post Office Address
                                                       100 Chestnut Street, Suite 2000
                                                       Rochester, New York 14604
                                                       Telephone: (585) 295-4426
                                                       Email: psanders@barclaydamon.com


TO:      Forest L. Fate
         Plaintiff Pro Se
         DIN #19A3320
         Downstate Correctional Facility
         121 Red Schoolhouse Road
         P.O. Box F
         Fishkill, NY 12524

CC:      Eric Dranoff, Esq.
         Saretsky Katz Dranoff & Glass LLP
         Attorneys for Defendants Sheriff Falco,
         Ed Day, and Nurse Julieanno
         475 Park Avenue, South
         New York, NY 10016
         Tel: 212-973-9797
         Fax: 212-973-0939
         Email: edranoff@skdglaw.com

         Robert Benjamin Weissman, Esq.
         Saretsky Katz Dranoff & Glass LLP
         Attorneys for Defendants Sheriff Falco,
         Ed Day, and Nurse Julieanno
         475 Park Avenue, South
         New York, NY 10016
         Tel: (212)-973-9797
         Fax: (212)-973-0939
         Email: rweissman@skdllp.com

         Jeanne Nicole Gilberg, Esq.
         County of Rockland, Department of Law
         Attorneys for Defendants Sheriff Falco,
         Ed Day, and Nurse Julieanno
         11 New Hempstead Rd
         Ste 3rd Floor
         New City, NY 10954
         Tel: 845-638-5178
         Email: gilbergj@co.rockland.ny.us



                                                   3
19793740.1
